Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action to Application Serial Number 15/444,569, filed on February 28, 2017.  In response to Examiner’s Non-Final Office Action of December 9, 2020, Applicant, on March 9, 2021, amended claims 1, 2, 4, 5, 8-11, 13, 14, 17-19, 21, 22, and 25.  Claims 1-25 are pending in this application and have been rejected below.
Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. § 103 rejections are hereby amended pursuant to applicants amendments. Updated 35 U.S.C. § 103 rejections have been applied to amended claims. Please refer to the § 103 rejection for further explanation and rationale.  
Response to Arguments
Applicant’s arguments filed March 9, 2021 have been fully considered but they are not persuasive and/or are moot in view of the revised rejections.  Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed March 9, 2021.
On Pg. 14-15 of the Remarks, with respect to the rejection(s) of claims under 35 U.S.C. § 103 have been fully considered and are not persuasive.  Applicant states cited references fail to disclose "each of the plurality of performance scores indicates a predicted level of user satisfaction with a corresponding one of the plurality of providers In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Imig discloses search engine scoring in Par. 5- “The topic specific search engines are then ranked based on the similarity computations. The highest ranked vertical search engines are then displayed to a user or the results to the query from the highest ranked vertical search engines are displayed to the user” coupled with Hayes disclosing predicted level of satisfaction in Hayes Abstract- “Searcher satisfaction is monitored during this process since the quality of fresh content is unknown. A search engine extended enterprise metric (R metric) is introduced and designed to monitor aggregate searcher satisfaction. ResultRank and the R metric are used to complement existing ranking and pricing algorithms for sponsored results as well. “;Par. 60- “This invention takes presentation order clicks as an indirect measure of an average searcher's a prior satisfaction with the search engine's ability to generate a correctly ranked SERP.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Imig et al., US Publication No. 20100281012A1 [hereinafter Imig], in view of Hayes, US Publication No. 20120130814A1 [hereinafter Hayes].
Regarding Claim 1, Imig specifically teaches
A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for directing a search query, the method comprising: receiving a search query from a user; (Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query."; Par. 66-“With reference to FIG. 8, an exemplary system for implementing the automatic search engine recommendation technique includes a computing device, such as computing device 800. In its most basic configuration, computing device 800 typically includes at least one processing unit 802 and memory 804.”; Par. 67-“Device 800 also contains communications connection(s) 812 that allow the device to communicate with other devices and networks. Communications connection(s) 812 is an example of communication media.”);
obtaining, dynamically in response to the received search query, a plurality of performance scores associated with a respective plurality of providers…; (Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines. The similarity between each vertical search engine of the set of vertical search engines and the input query is computed using the set of features. The topic specific search engines are then ranked based on the similarity computations. The highest ranked vertical search engines are then displayed to a user or the results to the query from the highest ranked vertical search engines are displayed to the user. These results can be displayed in conjunction with results received to the query from the non-topic-specific search engine in which the query was entered.”);
selecting, in real time in response to the search query being received, one of the plurality of providers based on the search query and the plurality of performance scores with respect to the search query;” (Imig Par. 27-“Using the extracted features 114, 116 of both the query 102 and the vertical search engines 118, as well as other data 120 possibly, a recommendation of the most suitable vertical search engines 124 is computed. In one embodiment of the technique, the most similar vertical search engines to the query are ranked and/or selected as the highest for recommendation, although other methods of determining a recommendation could be used. In one embodiment this computation is based on the similarity of the features 114 of the query 102 and the features 116 of each of the vertical search engines 118.”)
transmitting the search query to the selected one of the plurality of providers; (Imig Par. 5- “Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines..; Par. 69-“” The automatic search engine recommendation technique may be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network.”);
receiving one or more search results in response to the search query from the selected one of the plurality of providers; (Imig Par. 32- “Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to an input query. To this end, a new query is input (e.g., into a non-topic-specific search engine), as shown in block 304. The new query is mapped to the same set of features that the vertical search engines are, as shown in block 306. Again, the input query can also be represented as a feature vector.");
and providing the one or more search results to the user (Imig Par. 35- “The selected or highest ranked (e.g., most similar to the query) vertical search engines are then displayed to a user or the results to the query from the selected or highest ranked vertical search engines are displayed to the user, as shown in block 312. These results can be displayed with results received to the query from the non-topic-specific search engine in which the query was entered.").
Imig teaches ranking and the feature is expounded upon by the following feature taught by Hayes:
wherein each of the plurality of performance scores indicates a predicted level of user satisfaction with a corresponding one of the plurality of providers estimated based on prior interactions with the corresponding provider related to one or more search queries similar to the received search query  (Hayes Abstract- “Searcher satisfaction is monitored during this process since the quality of fresh content is unknown. A search engine extended enterprise metric (R metric) is introduced and designed to monitor aggregate searcher satisfaction. ResultRank and the R metric are used to complement existing ranking and pricing algorithms for sponsored results as well. “;Par. 60- “This invention takes presentation order clicks as an indirect measure of an average searcher's a prior satisfaction with the search engine's ability to generate a correctly ranked SERP.”; Par. 61-“ Thus, as part of this invention, the metric, R can be thought of as the a priori measure of the average searcher's perceived quality of a search engine, or their satisfaction with the search engine; in terms of its ability to correctly rank results based on query relevance. As part of this invention then, the higher R a search engine is able to engender; the higher the rate at which the search engine can afford to inject fresh content into its SERPs.”; Par. 44-“ 6) The ResultRank, and thus overall rank, is continuously adjusted, automatically, in real-time in a manner that directly relates to query relevance.”)
wherein: the prior interactions include at least one of a click event or a dwell time on content provided by the corresponding provider, which are respectively characterized by at least one of a corresponding click rate or user engagement determined based on the dwell time, and each of the plurality of performance scores is determined based on the characterization of the prior interactions;   (Hayes Par. 96- Further the web browser is used to monitor the click activity and interaction of the searcher with the SERP, communicating this information back to the native search engine. The native search engine is thus able to infer ResultRank by using its own existing ranking values for the specific search results effected in the SERP as a basis for adjusting ResultRank based on inferred searcher behavior. The native search engine is able to alter the contents of the SERP using the web browser prior to presentation to the searcher. This ability allows both fresh content to be inserted into the SERP and experiments to be performed in order to estimate the reliance metric R.)
Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).
Regarding Claim 10, Hayes specifically teaches
A system having at least one processor, storage, and a communication platform connected to a network for directing a search query, the system comprising: receiving, from a user interface of a user device, a search query, (Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query."; Par. 66-“With reference to FIG. 8, an exemplary system for implementing the automatic search engine recommendation technique includes a computing device, such as computing device 800. In its most basic configuration, computing device 800 typically includes at least one processing unit 802 and memory 804.”; Par. 67-“Device 800 also contains communications connection(s) 812 that allow the device to communicate with other devices and networks. Communications connection(s) 812 is an example of communication media.”; Par. 61-“ FIG. 7 provides an exemplary UI 700 employed in one embodiment of the technique. The UI 700 typically is displayed on the display of a computing device and interfaces with a general purpose, non-topic specific search engine and a search engine recommendation determination module such as was previously discussed.”);
obtaining, dynamically in response to the received search query, a plurality of performance scores associated with a respective plurality of providers…; (Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines. The similarity between each vertical search engine of the set of vertical search engines and the input query is computed using the set of features. The topic specific search engines are then ranked based on the similarity computations. The highest ranked vertical search engines are then displayed to a user or the results to the query from the highest ranked vertical search engines are displayed to the user. These results can be displayed in conjunction with results received to the query from the non-topic-specific search engine in which the query was entered.”);
selecting, in real time in response to the search query being received, one of the plurality of providers based on the search query and the plurality of performance scores with respect to the search query;” (Imig Par. 27-“Using the extracted features 114, 116 of both the query 102 and the vertical search engines 118, as well as other data 120 possibly, a recommendation of the most suitable vertical search engines 124 is computed. In one embodiment of the technique, the most similar vertical search engines to the query are ranked and/or selected as the highest for recommendation, although other methods of determining a recommendation could be used. In one embodiment this computation is based on the similarity of the features 114 of the query 102 and the features 116 of each of the vertical search engines 118.”)
transmitting the search query to the selected one of the plurality of providers; (Imig Par. 5- “Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines..; Par. 69-“” The automatic search engine recommendation technique may be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network.”);
wherein one or more search results are provided to the user device from the selected one of the plurality of providers in response to the search query being transmitted to the selected one of the plurality of providers; (Imig Par. 32- “Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to an input query. To this end, a new query is input (e.g., into a non-topic-specific search engine), as shown in block 304. The new query is mapped to the same set of features that the vertical search engines are, as shown in block 306. Again, the input query can also be represented as a feature vector."; Par. 24-“ In this embodiment, a query 102 is input into a vertical search recommendation module 108 which typically is resident on any type of computing device. The query 102 is typically input into the vertical search recommendation module via a search page/browser 104 of a non-topic specific search engine 106.”);
Imig teaches ranking and the feature is expounded upon by the following feature taught by Hayes:
…a query dispatcher configured for:… (Hayes Claim 1-" A system for optimizing Search Engine operations on a plurality of computer networks, comprising A search engine to crawl computer networks to scrape and index established network content; The search engine to collect and index fresh network content; The search engine to select a set of search results based on relevance to a received search query; The search engine to rank the set of relevant results based on an overall ranking algorithm; A web browser to accept search queries from users; The web browser to transmit the search queries to the search engine; The web browser to display search engine result presentations (SERPs) to users; A mouse for the user to clicking-through on individual search result abstracts within the SERPs, and to scroll through the SERPs for review. " );
wherein each of the plurality of performance scores indicates a predicted level of user satisfaction with a corresponding one of the plurality of providers estimated based on prior interactions with the corresponding provider related to one or more search queries similar to the received search query  (Hayes Abstract- “Searcher satisfaction is monitored during this process since the quality of fresh content is unknown. A search engine extended enterprise metric (R metric) is introduced and designed to monitor aggregate searcher satisfaction. ResultRank and the R metric are used to complement existing ranking and pricing algorithms for sponsored results as well. “;Par. 60- “This invention takes presentation order clicks as an indirect measure of an average searcher's a prior satisfaction with the search engine's ability to generate a correctly ranked SERP.”; Par. 61-“ Thus, as part of this invention, the metric, R can be thought of as the a priori measure of the average searcher's perceived quality of a search engine, or their satisfaction with the search engine; in terms of its ability to correctly rank results based on query relevance. As part of this invention then, the higher R a search engine is able to engender; the higher the rate at which the search engine can afford to inject fresh content into its SERPs.”; Par. 44-“ 6) The ResultRank, and thus overall rank, is continuously adjusted, automatically, in real-time in a manner that directly relates to query relevance.”)
wherein: the prior interactions include at least one of a click event or a dwell time on content provided by the corresponding provider, which are respectively characterized by at least one of a corresponding click rate or user engagement determined based on the dwell time, and each of the plurality of performance scores is determined based on the characterization of the prior interactions;   (Hayes Par. 96- Further the web browser is used to monitor the click activity and interaction of the searcher with the SERP, communicating this information back to the native search engine. The native search engine is thus able to infer ResultRank by using its own existing ranking values for the specific search results effected in the SERP as a basis for adjusting ResultRank based on inferred searcher behavior. The native search engine is able to alter the contents of the SERP using the web browser prior to presentation to the searcher. This ability allows both fresh content to be inserted into the SERP and experiments to be performed in order to estimate the reliance metric R.)

Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).
Regarding Claim 18, Imig specifically teaches
A machine-readable tangible and non-transitory medium having information for directing a search query, wherein the information, when read by the machine, effectuate operations comprising: receiving a search query from a user; (Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query."; Par. 66-“With reference to FIG. 8, an exemplary system for implementing the automatic search engine recommendation technique includes a computing device, such as computing device 800. In its most basic configuration, computing device 800 typically includes at least one processing unit 802 and memory 804... Computer storage media includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information such as computer readable instructions, data structures, program modules or other data. Memory 804, removable storage 808 and non-removable storage 810 are all examples of computer storage media. Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can accessed by device 800.”; Par. 67-“Device 800 also contains communications connection(s) 812 that allow the device to communicate with other devices and networks. Communications connection(s) 812 is an example of communication media.”);
obtaining, dynamically in response to the received search query, a plurality of performance scores associated with a respective plurality of providers…; (Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines. The similarity between each vertical search engine of the set of vertical search engines and the input query is computed using the set of features. The topic specific search engines are then ranked based on the similarity computations. The highest ranked vertical search engines are then displayed to a user or the results to the query from the highest ranked vertical search engines are displayed to the user. These results can be displayed in conjunction with results received to the query from the non-topic-specific search engine in which the query was entered.”);
selecting, in real time in response to the search query being received, one of the plurality of providers based on the search query and the plurality of performance scores with respect to the search query;” (Imig Par. 27-“Using the extracted features 114, 116 of both the query 102 and the vertical search engines 118, as well as other data 120 possibly, a recommendation of the most suitable vertical search engines 124 is computed. In one embodiment of the technique, the most similar vertical search engines to the query are ranked and/or selected as the highest for recommendation, although other methods of determining a recommendation could be used. In one embodiment this computation is based on the similarity of the features 114 of the query 102 and the features 116 of each of the vertical search engines 118.”)
transmitting the search query to the selected one of the plurality of providers; (Imig Par. 5- “Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines..; Par. 69-“” The automatic search engine recommendation technique may be practiced in distributed computing environments where tasks are performed by remote processing devices that are linked through a communications network.”);
receiving one or more search results in response to the search query from the selected one of the plurality of providers; (Imig Par. 32- “Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to an input query. To this end, a new query is input (e.g., into a non-topic-specific search engine), as shown in block 304. The new query is mapped to the same set of features that the vertical search engines are, as shown in block 306. Again, the input query can also be represented as a feature vector.");
and providing the one or more search results to the user (Imig Par. 35- “The selected or highest ranked (e.g., most similar to the query) vertical search engines are then displayed to a user or the results to the query from the selected or highest ranked vertical search engines are displayed to the user, as shown in block 312. These results can be displayed with results received to the query from the non-topic-specific search engine in which the query was entered.").
Imig teaches ranking and the feature is expounded upon by the following feature taught by Hayes:
wherein each of the plurality of performance scores indicates a predicted level of user satisfaction with a corresponding one of the plurality of providers estimated based on prior interactions with the corresponding provider related to one or more search queries similar to the received search query  (Hayes Abstract- “Searcher satisfaction is monitored during this process since the quality of fresh content is unknown. A search engine extended enterprise metric (R metric) is introduced and designed to monitor aggregate searcher satisfaction. ResultRank and the R metric are used to complement existing ranking and pricing algorithms for sponsored results as well. “;Par. 60- “This invention takes presentation order clicks as an indirect measure of an average searcher's a prior satisfaction with the search engine's ability to generate a correctly ranked SERP.”; Par. 61-“ Thus, as part of this invention, the metric, R can be thought of as the a priori measure of the average searcher's perceived quality of a search engine, or their satisfaction with the search engine; in terms of its ability to correctly rank results based on query relevance. As part of this invention then, the higher R a search engine is able to engender; the higher the rate at which the search engine can afford to inject fresh content into its SERPs.”; Par. 44-“ 6) The ResultRank, and thus overall rank, is continuously adjusted, automatically, in real-time in a manner that directly relates to query relevance.”)
Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).
Claims 2-3, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Imig et al., US Publication No. 20100281012A1 [hereinafter Imig], in view of Hayes, US Publication No. 20120130814A1 [hereinafter Hayes], and in further view of Jedrzejowicz, US Patent No. 9342559B1 [hereinafter Jedrzejowicz].
Regarding Claim 2, Claim 11 and Claim 19 Imig in view of Hayes teach the method of claim 1, …, the system of claim 10, …, and the medium of claim 18, … stated above.
Imig  teaches 
further comprising: estimating the performance score associated with each of the plurality of providers based on prior interactions with the corresponding provider for search queries that are the same or similar to the received search query, wherein the prior interactions comprise prior experience of the user with a plurality of content items… (Imig Par. 25- “The search engine recommendation module 108 also obtains historical query data 110 for a set of vertical search engines 118. Features for each of these vertical search engines 118 can be extracted from this historical query data. For example, the distribution of query frequency (or query term frequency) can be used to extract a set of features for a given vertical search engine (or the general purpose search engine for that matter). These vertical search engine features 116 can ultimately be used to match the input query 102 with the most suitable vertical search engines 118. To this end, the search engine recommendation module 108 obtains features 114, 116 of both the query 102 and the vertical search engines 118. Such features might include, for example, queries issued, unigrams, bi-grams, geographic location of the user, results returned, lists (e.g. of movies or books), novelty for a particular user or novelty in general, a user profile, historical user click behavior (as a single user or on aggregate), rules (e.g. relating to the user's query history), and a query classifier, among others. Features of the input query 114 can be extracted using a feature extractor. Additional data input into the vertical search engine recommendation module 108 can also include features obtained from user usage data (herein also termed on-line learning) and various other data sources 120 such as, for example, lists of information (e.g., movies, books, holidays and so forth), grammar rules, user display characteristics, user preferences, language, and so on. As mentioned above, in one embodiment rules 120 can be used in addition to features. An example of a rule could be "if a query consists entirely of words in the French dictionary, show a French language vertical." );
Imig teaches historical click analysis in Par. 25 and the following feature is expounded upon by Hayes:
and wherein the prior experience of the user with the plurality of content items and the plurality of advertisements comprise one or more click events with the plurality of content items and the plurality of advertisements (Hayes Par. 15- “A search engine can automatically monitor searcher interaction with SERP content. This monitoring is called " click-analysis" or " click-stream analysis." This sort of monitoring is often done using toolbars, or web browsers; "; Par. 94-“In another instance of this invention it may be useful to apply the same algorithm used to initially determine and continuously adjust ResultRank for organic results, described in detail above, to the presentation order of sponsored results. In this case, ResultRank could be used to compliment a monetary based-ranking. The monetary based rank being determined by the sponsor's bid for a particular key word. In other words, a sponsor's bid is used to determine a portion of the overall rank of a sponsored search result abstract much like link-based rank is used to contribute to the overall rank of an organic search result abstract. It is desirable for the search engine to display sponsored links that a searcher will find relevant and click-through on. This is the case since search engines have been known to charge the sponsor on a per click-through basis. Given that ResultRank is a direct measure of the likelihood of searchers to click-through on a particular sponsored result, it might be useful to encourage sponsors which provide popular links by reducing their fee based on their earning a high ResultRank. In other words as ResultRank increases, the sponsor might expect the search engine to charge them less on a per-click basis.” )
Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).
Imig in view of Hayes fail to teach the following feature taught by Jedrzejowicz: 
… and a plurality of advertisements provided by the corresponding provider in response to search queries that are the same or similar to the received search query (Jedrzejowicz Col 1 Ln 19-39- “According to some possible implementations, a method, performed by one or more server devices, may include receiving a search query from a user device; identifying a set of organizations that offer services relevant to the search query; generating first scores for the set of organizations using a first scoring function; generating a document that includes information identifying the set of organizations based on the first scores; providing the document to the user device; receiving, based on providing the document to the user device, information indicating a selection of one of the set of organizations as a selected organization; identifying a set of service providers, associated with the selected organization, that offer the services relevant to the search query”; Col 15  Ln13- 25- “The content item management system 220 may include one or more server devices that provide content items for presentation with the resources 207. A variety of appropriate content items can be provided—one example content item is an advertisement. In the case of advertisements, the content item management system 220 allows advertisers to define selection rules that take into account attributes of the particular user to provide relevant advertisements for the user. … The relevant advertisements can be provided for presentation on the resources 207 of the publisher web sites 206, or on a search results page. … With respect to a search results page, the user device 230 renders the search results page and sends a request to the content item management system 220, along with one or more keywords related to the query that the user device 230 provided to the search system 210. The content item management system 220, in turn, provides advertisements to the requesting user device 230.”);
…wherein the level of user satisfaction is determined based on prior experience; (Jedrzejowicz Col 17 Ln 18-31- “Process 400 may include forming a ranked list that includes information identifying organizations based on the scores (block 420). For example, interactive session system 240 may sort information identifying the organizations based on the scores for the organizations. Interactive session system 240 may form a ranked list with information identifying the organizations based on sorting the information identifying the organizations based on the scores. In some implementations, an organization with a higher score may be included higher in the ranked list than an organization with a lower score. In some implementations, the ranked list may include information regarding fewer than all of the identified organizations, such as information regarding the top scoring Y (Y>1) organizations and/or information regarding organizations with scores that satisfy a threshold.”; Col 15  Ln13- 25- “Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization. Previous favorable (or unfavorable) interactions between the user and the particular organization may be indicative of future favorable (or unfavorable) interactions between the user and the particular organization…Thus, information regarding prior sessions between the user and the particular organization may be may be used to generate a score for the particular organization for sessions with the user.");
Imig and Hayes are directed to search engine optimization and search results. Jedrzejowicz improves upon search results of Imig in view of Hayes.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Imig in view of Hayes to incorporate results with provider advertisements, as taught by Jedrzejowicz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes with the motivation of improving search provider results based on better treatment and expertise. (Jedrzejowicz Col 16 Ln5-17).
Regarding Claim 3, Claim 12 and Claim 20 Imig in view of Hayes in further view of Jedrzejowicz teaches the method of claim 2, …,, the system of claim 11, …,  and the medium of claim 19, … stated above.
Imig fails to teach the following feature taught by Hayes:
...is evaluated based on a first number of clicks of the user on the one or more direct display content items and a second number of clicks of the user on the one or more web content items. (Hayes Par53-" In a preferred instance of this invention the fresh content is always inserted between the top and second ranked result of the SERF. Thus if the searcher clicks-through on the abstracts in the order that they are presented, we will assume that the searcher is relying completely on the search engine ranking and we will not adjust the ResultRank of the inserted fresh content. It is only if the searcher clicks-through on a link out of sequence of the presentation order that we score this as an adjustment of ResultRank for the inserted fresh content.”)
Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).

Imig in view of Hayes teach web content clicks and the feature is expounded upon by Jedrzejowicz:
wherein the plurality of content items comprise one or more direct display content items and one or more web content items, each of which is accessible via clicking a link,… (Jedrzejowicz Col 19 Ln 57-67 & Col 20 Ln 1-9- “Process 400 may include presenting the ranked list (block 450). Interactive session system 240 may generate a document, such as a web page, that includes the ranked list. In some implementations, the document may include, for a particular service provider, information associated with the particular service provider, such as a name of the particular service provider, an image associated with the particular service provider, descriptive text associated with the particular service provider, a video associated with the particular service provider, cost information associated with the particular service provider, information regarding a rating or review of the particular service provider, a link associated with the particular service provider, a wait time for the particular service provider, a geographic location or time zone associated with the particular service provider, or the like. In some implementations, the document may include additional or different information for a particular service provider. Interactive session system 240 may transmit the document to a user device 230 for presentation on a display of the user device 230.");
…and the prior experience with the plurality of content items,… (Jedrzejowicz Col 8 Ln 19-32- “The content item management system 220 may include one or more server devices that provide content items for presentation with the resources 207. A variety of appropriate content items can be provided—one example content item is an advertisement. In the case of advertisements, the content item management system 220 allows advertisers to define selection rules that take into account attributes of the particular user to provide relevant advertisements for the user. Example selection rules include keyword selection, in which advertisers provide bids for keywords that are present in either search queries, resource content, or metadata. Advertisements that are associated with keywords having bids that result in an advertisement slot being awarded are selected for displaying in the advertisement slots."; Col 15  Ln13- 15- "Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization.");
Imig and Hayes are directed to search engine optimization and search results. Jedrzejowicz improves upon search results of Imig in view of Hayes.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Imig in view of Hayes to incorporate results with provider advertisements, as taught by Jedrzejowicz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes with the motivation of improving search provider results based on better treatment and expertise. (Jedrzejowicz Col 16 Ln5-17).

Claims 4, 13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Imig et al., US Publication No. 20100281012A1 [hereinafter Imig], in view of Hayes, US Publication No. 20120130814A1 [hereinafter Hayes], and in further view of Jedrzejowicz, US Patent No. 9342559B1 [hereinafter Jedrzejowicz] and in further view of Krishnamurthy et al., US Publication No. 20150142557A1 [hereinafter Krishnamurthy].
Regarding Claim 4, Claim 13, and Claim 21 Imig in view of Hayes in further view of Jedrzejowicz teach the method of claim 2,… , the system of claim 11,…,and the medium of claim 19, … stated above.
Imig teaches click analysis in Par. 25 and the following feature is expounded upon by Hayes:
wherein each of the plurality of performance scores is computed based on at least one of the first number of clicks, the second number of clicks, or the third number of clicks.;   (Hayes Par. 96- Further the web browser is used to monitor the click activity and interaction of the searcher with the SERP, communicating this information back to the native search engine. The native search engine is thus able to infer ResultRank by using its own existing ranking values for the specific search results effected in the SERP as a basis for adjusting ResultRank based on inferred searcher behavior. The native search engine is able to alter the contents of the SERP using the web browser prior to presentation to the searcher. This ability allows both fresh content to be inserted into the SERP and experiments to be performed in order to estimate the reliance metric R.)
Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).
Imig in view of Hayes fail to teach the following feature taught by Jedrzejowicz:
wherein the prior experience with the plurality of advertisements is classified into one of three behavioral sessions based on lengths of a plurality of dwell times that the user spent on the plurality of advertisements, respectively, the three behavioral sessions… (Jedrzejowicz Col 8 Ln 19-32 - “The content item management system 220 may include one or more server devices that provide content items for presentation with the resources 207. A variety of appropriate content items can be provided—one example content item is an advertisement. In the case of advertisements, the content item management system 220 allows advertisers to define selection rules that take into account attributes of the particular user to provide relevant advertisements for the user. Example selection rules include keyword selection, in which advertisers provide bids for keywords that are present in either search queries, resource content, or metadata. Advertisements that are associated with keywords having bids that result in an advertisement slot being awarded are selected for displaying in the advertisement slots."; Col 15  Ln13- 15- "Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization ");
and the prior experience with the plurality of advertisements is evaluated… (Jedrzejowicz Col 8 Ln19- 51- “Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization. Previous favorable (or unfavorable) interactions between the user and the particular organization may be indicative of future favorable (or unfavorable) interactions between the user and the particular organization. For example, if the user has had prior sessions with service providers, of the particular organization, that have been favorable—which may be determined via favorable user ratings, favorable user reviews, a quantity of sessions between the user and the particular organization (e.g., a quantity that satisfies a threshold), a frequency of sessions between the user and the particular organization (e.g., a frequency that increases over time), and/or a length of sessions between the user and the particular organization (e.g., the sessions increase in length over time)—this may be indicative that the particular organization will continue to provide favorable services to the user via future sessions. Thus, information regarding prior sessions between the user and the particular organization may be may be used to generate a score for the particular organization for sessions with the user.").
Imig in view of Hayes in further view Jedrzejowicz fail to teach the following feature taught by Krishnamurthy:
 … including a short dwell time session, a median dwell time session, and a long dwell time session (Krishnamurthy Par. 84-85 “Advertisements with short dwell times may be discounted, while advertisements with long dwell times may have a higher eCPM based bids. Whether a dwell time is considered long or short depends on context (such as context with respect to an associated campaign, a device displaying the ad, and the type of medium the advertisement is delivered). For a simple example, for article content items, the average dwell time may correlate to the length of the article. A long article may have higher short and long dwell time thresholds. Also, conservative fixed thresholds can be used for each context, or machine-learning techniques to learn dynamic threshold functions in different contexts can be leveraged to determine engagement thresholds; Par. 85- In an example, thresholds can be determined according to a mean, medium, and/or mode of engagement, such as a mode dwell time for an advertisement campaign. The threshold can be set at a point after the mean, medium, or mode. Also, a dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold as well.”);
…based on a first number of clicks of the user during the short dwell time session, a second number of clicks of the user during the median dwell time session, and a third number of clicks of the user during the long dwell time session (Krishnamurthy Par. 84-85 “Advertisements with short dwell times may be discounted, while advertisements with long dwell times may have a higher eCPM based bids. Whether a dwell time is considered long or short depends on context (such as context with respect to an associated campaign, a device displaying the ad, and the type of medium the advertisement is delivered). For a simple example, for article content items, the average dwell time may correlate to the length of the article. A long article may have higher short and long dwell time thresholds. Also, conservative fixed thresholds can be used for each context, or machine-learning techniques to learn dynamic threshold functions in different contexts can be leveraged to determine engagement thresholds.; Par. 85- In an example, thresholds can be determined according to a mean, medium, and/or mode of engagement, such as a mode dwell time for an advertisement campaign. The threshold can be set at a point after the mean, medium, or mode. Also, a dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold as well.”; Par. 76-“The user engagement may be associated with Internet browsing session information, such as information on dwell time and clicks of online content items, which may include but not be limited to informational and commercial advertisements (“advertisements”) items.”);
Jedrzejowicz is directed to providing effective, targeted advertisements and content and Krishnamurthy improves upon targeted advertising by measuring the effectiveness of the advertisements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig in view of Hayes in further view Jedrzejowicz to utilize dwell time thresholds, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes in further view of Jedrzejowicz with the motivation of enhancing the effectiveness of the advertisements with respect to user engagement and interaction (Krishnamurthy Par. 84).
Claims 5-6, 14-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Imig et al., US Publication No. 20100281012A1 [hereinafter Imig], in view of Hayes, US Publication No. 20120130814A1 [hereinafter Hayes], in further view of Jedrzejowicz, US Patent No. 9342559B1 [hereinafter Jedrzejowicz], and in further view of Vorobev et al., US Publication No. 20170140053A1 [hereinafter Vorobev]
Regarding Claim 5, Claim 14, and Claim 22 Imig in view of Hayes in further view Jedrzejowicz teach the method of claim 2, …, the system of claim 11,…,and the medium of claim 19, … stated above.
Imig teaches
and computing the performance score associated with each of the plurality of providers  (Imig Par. 25- “The search engine recommendation module 108 also obtains historical query data 110 for a set of vertical search engines 118. Features for each of these vertical search engines 118 can be extracted from this historical query data. For example, the distribution of query frequency (or query term frequency) can be used to extract a set of features for a given vertical search engine (or the general purpose search engine for that matter). These vertical search engine features 116 can ultimately be used to match the input query 102 with the most suitable vertical search engines 118. To this end, the search engine recommendation module 108 obtains features 114, 116 of both the query 102 and the vertical search engines 118. Such features might include, for example, queries issued, unigrams, bi-grams, geographic location of the user, results returned, lists (e.g. of movies or books), novelty for a particular user or novelty in general, a user profile, historical user click behavior (as a single user or on aggregate), rules (e.g. relating to the user's query history), and a query classifier, among others. Features of the input query 114 can be extracted using a feature extractor. Additional data input into the vertical search engine recommendation module 108 can also include features obtained from user usage data (herein also termed on-line learning) and various other data sources 120 such as, for example, lists of information (e.g., movies, books, holidays and so forth), grammar rules, user display characteristics, user preferences, language, and so on. As mentioned above, in one embodiment rules 120 can be used in addition to features. An example of a rule could be "if a query consists entirely of words in the French dictionary, show a French language vertical." );
Imig in view of Hayes fail to teach the following taught by Jedrzejowicz:
further comprising: assigning a plurality of scoring weights to the prior experience with the plurality of content items and the plurality of advertisements; (Jedrzejowicz Col 1 Ln 43-48- “According to some possible implementations, the first scoring function may use a same set of signals as the second scoring function, the first scoring function may assign first weights to the set of signals, the second scoring function may assign second weights to the set of signals, and the first weights may be different than the second weights."; Col 17 Ln 6-17-"Interactive session system 240 may generate a score for the particular organization based on a first scoring function that uses one or more of the first scoring signals. In some implementations, the first scoring function may generate the score using a weighted combination of two or more of the first scoring signals. A weight assigned to one of the first scoring signals may be different than a weight assigned to another one of the first scoring signals. In some implementations, a weight assigned to one of the first scoring signals may be the same as a weight assigned to another one of the first scoring signals and may be different from a weight assigned to yet another one of the first scoring signals."; Col 15  Ln13- 25- “Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization… "; Col 8 Ln 19-32- "The content item management system 220 may include one or more server devices that provide content items for presentation with the resources 207. A variety of appropriate content items can be provided—one example content item is an advertisement... "; Col 9 Ln 66-67 & Col 10 Ln1-7- "In some implementations, the content item management system 220 can provide content items with the interactive sessions…");
… and the prior experience with the plurality of content items and the plurality of advertisements (Jedrzejowicz Col 5 Ln58-67 and Col 6 Ln 1-12- "The interactive session system may permit a user to find a service provider who provides a particular service in which the user is interested. The user may use a user device to provide a search query, to the interactive session system, to identify organizations that offer the service in which the user is interested. The interactive session system may perform a search, based on the search query, to identify organizations that are relevant to the search query. The interactive session system may assign scores to the organizations using a first scoring function, and may create a ranked list that includes information identifying the organizations based on the scores. The interactive session system may provide the ranked list to the user via the user device.   The user may select a particular organization from the ranked list. The interactive session system may identify service providers, employed by the particular organization, who are capable of providing the service in which the user is interested. The interactive session system may assign scores to the service providers using a second scoring function, and may create a ranked list that includes information identifying the service providers based on the scores." ; Col 1 Ln 43-48- “According to some possible implementations, the first scoring function may use a same set of signals as the second scoring function, the first scoring function may assign first weights to the set of signals, the second scoring function may assign second weights to the set of signals, and the first weights may be different than the second weights."; Col 15  Ln13- 25- “Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization… "; Col 8 Ln 19-32- "The content item management system 220 may include one or more server devices that provide content items for presentation with the resources 207. A variety of appropriate content items can be provided—one example content item is an advertisement... "; Col 9 Ln 66-67 & Col 10 Ln1-7- "In some implementations, the content item management system 220 can provide content items with the interactive sessions…").
Imig and Hayes are directed to search engine optimization and search results. Jedrzejowicz improves upon search results of Imig in view of Hayes.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Imig in view of Hayes to incorporate results with provider advertisements, as taught by Jedrzejowicz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes with the motivation of improving search provider results based on better treatment and expertise. (Jedrzejowicz Col 16 Ln5-17).

Imig in view Hayes in further view of Jedrzejowicz teach learning model and the feature expounds upon the following feature taught by Vorobev:
“training an expectation-maximization model based on the plurality of scoring weights”….; (Vorobev Par. 99- “In some embodiments, the MVPML 302 is a gradient boosted decision trees based algorithm that is configured to analyze the data packet 310 to predict the probability of gain 314. In some embodiments, the MVPML 302 is trained using vectors of a plurality of ranking features of the ranking algorithm 118.”; Par. 16-17; Par. 32- “In some implementations of the method, the storing the indication of the user interaction data in association with the subset of higher ranked candidate web resources comprises storing the indication of the user interaction data with a given candidate web resource and wherein the storing further comprises analyzing the interaction data comprises using an expectation-maximization (EM) algorithm, or Bayesian inference, if the given candidate web resource is located at a ranked position on the SERP that is a lower position compared to the selected displayed web resource.; Par. 16-“ A combination of weak ranking classifiers may be iteratively learned that optimize an approximation of an average nDCG ranking evaluation metric for the training data by training a weak ranking classifier at each iteration for each document in the training data with a computed weight and assigned class label, and then updating the optimized nDCG ranking model by adding the weak ranking classifier with a combination weight to the optimized nDCG ranking model.” )
… “trained based on the expectation maximization model” … (Vorobev Par. 99- “In some embodiments, the MVPML 302 is a gradient boosted decision trees based algorithm that is configured to analyze the data packet 310 to predict the probability of gain 314. In some embodiments, the MVPML 302 is trained using vectors of a plurality of ranking features of the ranking algorithm 118.”; Par. 16-17)
Imig, Hayes, Jedrzejowicz and Vorobev are directed to search query matching of providers/resources. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig in view of Hayes in further view of Jedrzejowicz to utilize predicted parameters including training data, as taught by Vorobev, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes in further view of Jedrzejowicz with the motivation of improving search results for more potentially high relevant web resources (Vorobev Abstract).
Regarding Claim 6, Claim 15, and Claim 23 Imig in view of Hayes in further view Jedrzejowicz teach the method of claim 1, …,, the system of claim 10,…, and the medium of claim 18, … stated above.
further comprising: collecting user interaction information with the one or more search results;  (Jedrzejowicz Col 7 Ln48-67- “In some implementations, the queries submitted from user devices 230 are stored in query logs 214. Selection data for the queries and the web pages referenced by the search results and selected by users are stored in selection logs 216. The query logs 214 and the selection logs 216 define search history data 217 that include data from and/or related to previous search requests associated with unique identifiers. The selection logs 216 represent actions taken responsive to search results provided by the search system 210. The query logs 214 and selection logs 216 can be used to map queries submitted by user devices 230 to resources that were identified in search results and the actions taken by users when presented with the search results in response to the queries. In some implementations, data is associated with the identifiers associated with the search requests so that a search history for each identifier can be accessed. The selection logs 216 and query logs 214 can thus be used by the search system 210 to determine the respective sequences of queries submitted by the user devices 230, the actions taken in response to the queries, and how often the queries have been submitted.");
Imig and Hayes are directed to search engine optimization and search results. Jedrzejowicz improves upon search results of Imig in view of Hayes.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Imig in view of Hayes to incorporate results with provider advertisements, as taught by Jedrzejowicz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes with the motivation of improving search provider results based on better treatment and expertise. (Jedrzejowicz Col 16 Ln5-17).

Imig in view of Hayes in further view of Jedrzejowicz fails to teach the following feature taught by Vorobev:
re-evaluating the performance score associated with the selected one of the plurality of providers based on the user interaction information;  (Vorobev Par. 21- “a method for processing a search query, the method executable by a search engine server, search engine server coupled to a crawled web resource database and a communication network…applying a first machine learned algorithm to determine, for each of the web resources of the plurality of candidate web resources, a predicted relevancy parameter, the predicted relevancy parameter being based, at least in part, on a respective web-resource-inherent data, the predicted relevancy parameter being indicative of a predicted relevancy of the respective web resource to the search query; applying a second machine learned algorithm to determine, for each of the plurality of candidate web resources, an exploration score based at least in part of the respective predicted relevancy parameter, and inputting the determined exploration score of the plurality of candidate web resources into a bandit-based-ranking algorithm for: (i) ranking the plurality of candidate web resources;” Par. 22-“ In some implementations of the method, the first machine learned algorithm comprises: a third machine learned algorithm and a fourth machine learned algorithm: the third machine learned algorithm to determine a probability of gain; the fourth machine learned algorithm a confidence parameter of the probability of gain, the probability of gain and the confidence parameter defining the predicted relevancy parameter. “ );
and updating a provider score database based on the re-evaluated performance score ;  (Vorobev Par. 112- “In some embodiments of the present technology, the predicted relevancy parameter 312 (i.e. F.sub.t(d)) of a given displayed candidate web resource 128 is updated. More precisely, any bandit approaches with the predicted relevancy parameter 312 that can be calculated on the basis of [W.sub.a,t, .gamma..sub.a,t, [p.sub.a,t(r)]].sub.r.epsilon.[0,1]] may be updated on a Dependent Click Model (DCM).”).
Imig, Hayes, Jedrzejowicz and Vorobev are directed to search query matching of providers/resources. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig in view of Hayes in further view of Jedrzejowicz to utilize predicted parameters including training data, as taught by Vorobev, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes in further view of Jedrzejowicz with the motivation of improving search results for more potentially high relevant web resources (Vorobev Abstract).

Claims 7-8, 16-17 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Imig et al., US Publication No. 20100281012A1 [hereinafter Imig], in view of Hayes, US Publication No. 20120130814A1 [hereinafter Hayes], in further view of Jedrzejowicz, US Patent No. 9342559B1 [hereinafter Jedrzejowicz], and in further  view of Vorobev et al., US Publication No. 20170140053A1 [hereinafter Vorobev], and in further view of Krishnamurthy et al., US Publication No. 20150142557A1 [hereinafter Krishnamurthy].
Regarding Claim 7, Claim 16, and Claim 24 Imig in view of Hayes in further view of Jedrzejowicz in view of Vorobev teach the method of claim 6, …, the system of claim 15,…, and the medium of claim 23, … stated above.
Imig fails to teach the following feature taught by Hayes:
a second number of clicks… on one or more web content items in the one or more search results;  (Hayes Par53-" In a preferred instance of this invention the fresh content is always inserted between the top and second ranked result of the SERF. Thus if the searcher clicks-through on the abstracts in the order that they are presented, we will assume that the searcher is relying completely on the search engine ranking and we will not adjust the ResultRank of the inserted fresh content. It is only if the searcher clicks-through on a link out of sequence of the presentation order that we score this as an adjustment of ResultRank for the inserted fresh content.”);
Imig is directed search engine optimization and search results. Hayes improves upon search results with its ranking algorithm.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig to utilize ranking/scoring algorithm to improve search results, as taught by Hayes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig with the motivation of improving improve overall search quality (Hayes Abstract).

Imig in view of Hayes teaches click rate analysis and the following feature is expounded upon by Jedrzejowicz :,
wherein the user interaction information comprises: a first number of clicks on one or more direct display content items in the one or more search results;  (Jedrzejowicz Col 8 Ln 52- 62- “In the case of advertisements, the content item management system 220 includes a data storage system that stores campaign data 222 and performance data 224. The campaign data 222 stores advertisements, selection information, and/or budgeting information for advertisers. The performance data 224 stores data indicating the performance of the advertisements that are served. Such performance data can include, for example, click-through rates for advertisements, the number of impressions for advertisements, and the number of conversions for advertisements. Other performance data can also be stored.; Col 9 Ln 7- 14- “A user device 230 typically includes a user application, e.g., a web browser, that sends and receives data over the network 202, generally in response to user actions. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a web site on the world wide web or a local area network.");
a second number of clicks… (Jedrzejowicz Col 8 Ln 52- 62- “In the case of advertisements, the content item management system 220 includes a data storage system that stores campaign data 222 and performance data 224. The campaign data 222 stores advertisements, selection information, and/or budgeting information for advertisers. The performance data 224 stores data indicating the performance of the advertisements that are served. Such performance data can include, for example, click-through rates for advertisements, the number of impressions for advertisements, and the number of conversions for advertisements. Other performance data can also be stored);
a third number of clicks…… (Jedrzejowicz Col 8 Ln 52- 62- “In the case of advertisements, the content item management system 220 includes a data storage system that stores campaign data 222 and performance data 224. The campaign data 222 stores advertisements, selection information, and/or budgeting information for advertisers. The performance data 224 stores data indicating the performance of the advertisements that are served. Such performance data can include, for example, click-through rates for advertisements, the number of impressions for advertisements, and the number of conversions for advertisements. Other performance data can also be stored);
a fourth number of clicks… (Jedrzejowicz Col 8 Ln 52- 62- “In the case of advertisements, the content item management system 220 includes a data storage system that stores campaign data 222 and performance data 224. The campaign data 222 stores advertisements, selection information, and/or budgeting information for advertisers. The performance data 224 stores data indicating the performance of the advertisements that are served. Such performance data can include, for example, click-through rates for advertisements, the number of impressions for advertisements, and the number of conversions for advertisements. Other performance data can also be stored);
and a fifth number of clicks…(Jedrzejowicz Col 8 Ln 52- 62- “In the case of advertisements, the content item management system 220 includes a data storage system that stores campaign data 222 and performance data 224. The campaign data 222 stores advertisements, selection information, and/or budgeting information for advertisers. The performance data 224 stores data indicating the performance of the advertisements that are served. Such performance data can include, for example, click-through rates for advertisements, the number of impressions for advertisements, and the number of conversions for advertisements. Other performance data can also be stored);
Imig and Hayes are directed to search engine optimization and search results. Jedrzejowicz improves upon search results of Imig in view of Hayes.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Imig in view of Hayes to incorporate results with provider advertisements, as taught by Jedrzejowicz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes with the motivation of improving search provider results based on better treatment and expertise. (Jedrzejowicz Col 16 Ln5-17).


Imig in view Hayes in further view Jedrzejowicz in view of Vorobev teach clickrate data and it is expounded upon by the following teaching by Krishnamurthy:
a third number of clicks… during a short dwell time session that the user spent on a plurality of advertisements in the one or more search results; (Krishnamurthy Par. 84-85 “Advertisements with short dwell times may be discounted, while advertisements with long dwell times may have a higher eCPM based bids. Whether a dwell time is considered long or short depends on context (such as context with respect to an associated campaign, a device displaying the ad, and the type of medium the advertisement is delivered). For a simple example, for article content items, the average dwell time may correlate to the length of the article. A long article may have higher short and long dwell time thresholds. Also, conservative fixed thresholds can be used for each context, or machine-learning techniques to learn dynamic threshold functions in different contexts can be leveraged to determine engagement thresholds.; Par. 85- In an example, thresholds can be determined according to a mean, medium, and/or mode of engagement, such as a mode dwell time for an advertisement campaign. The threshold can be set at a point after the mean, medium, or mode. Also, a dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold as well.”);
a fourth number of clicks… during a median dwell time session that the user spent on the plurality of advertisements in the one or more search results; (Krishnamurthy Par. 84-85 “Advertisements with short dwell times may be discounted, while advertisements with long dwell times may have a higher eCPM based bids. Whether a dwell time is considered long or short depends on context (such as context with respect to an associated campaign, a device displaying the ad, and the type of medium the advertisement is delivered). For a simple example, for article content items, the average dwell time may correlate to the length of the article. A long article may have higher short and long dwell time thresholds. Also, conservative fixed thresholds can be used for each context, or machine-learning techniques to learn dynamic threshold functions in different contexts can be leveraged to determine engagement thresholds.; Par. 85- In an example, thresholds can be determined according to a mean, medium, and/or mode of engagement, such as a mode dwell time for an advertisement campaign. The threshold can be set at a point after the mean, medium, or mode. Also, a dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold as well.”);
and a fifth number of clicks… during a long dwell time session that the user spent on the plurality of advertisements in the one or more search results. (Krishnamurthy Par. 84-85 “Advertisements with short dwell times may be discounted, while advertisements with long dwell times may have a higher eCPM based bids. Whether a dwell time is considered long or short depends on context (such as context with respect to an associated campaign, a device displaying the ad, and the type of medium the advertisement is delivered). For a simple example, for article content items, the average dwell time may correlate to the length of the article. A long article may have higher short and long dwell time thresholds. Also, conservative fixed thresholds can be used for each context, or machine-learning techniques to learn dynamic threshold functions in different contexts can be leveraged to determine engagement thresholds.; Par. 85- In an example, thresholds can be determined according to a mean, medium, and/or mode of engagement, such as a mode dwell time for an advertisement campaign. The threshold can be set at a point after the mean, medium, or mode. Also, a dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold as well.”);
Jedrzejowicz is directed to providing effective, targeted advertisements and content and Krishnamurthy improves upon targeted advertising by measuring the effectiveness of the advertisements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Imig in view of Hayes in further view of Jedrzejowicz in further view of Vorobev to utilize dwell time thresholds, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes in further view of Jedrzejowicz in further view of Vorobev with the motivation of enhancing the effectiveness of the advertisements with respect to user engagement and interaction (Krishnamurthy Par. 84).
Regarding Claim 8, Claim 17 and Claim 25 Imig in view of Hayes in further Jedrzejowicz in view of Vorobev in further view of Krishnamurthy teach the method of claim 7, …, the system of claim 16 further comprising a scoring optimizing unit configured for,…,and the medium of claim 24, … stated above.
Imig teaches
and computing the performance score associated with the selected one of the plurality of providers…(Imig Par. 5- “More specifically, in one embodiment of the automatic search engine recommendation technique, a model is determined to automatically associate user search queries with a set of topic-specific search engines using a set of features. This model can be created, for example, by creating a list of known vertical search engines, including data about each vertical search engine (e.g., features) to which an input query can be compared. The data for each vertical search engine can be obtained, for example, from users who allow a search engine, browser, or browser extension to monitor their query and search behaviors. Features may be, for example, search queries issued, unigrams and bi-grams of queries or results returned, or geographic location of a user, among others. Once the model to associate user search queries with a set of vertical search engines is acquired it can be used to automatically recommend vertical search engines in response to any input query. To this end, a new query is input into a general purpose, non-topic-specific search engine (or other searchable body). The user query is mapped to the same set of features that are used to characterize the vertical search engines. The similarity between each vertical search engine of the set of vertical search engines and the input query is computed using the set of features. The topic specific search engines are then ranked based on the similarity computations. The highest ranked vertical search engines are then displayed to a user or the results to the query from the highest ranked vertical search engines are displayed to the user. These results can be displayed in conjunction with results received to the query from the non-topic-specific search engine in which the query was entered.”));
Imig in view of Hayes fail to teach the following feature taught by Jedrzejowicz,
further comprising: assigning a respective scoring weight to each of the first number of clicks, the second number of clicks, the third number of clicks, the fourth number of clicks, and the fifth number of clicks; (Jedrzejowicz Col 1 Ln 43-48- "According to some possible implementations, the first scoring function may use a same set of signals as the second scoring function, the first scoring function may assign first weights to the set of signals, the second scoring function may assign second weights to the set of signals, and the first weights may be different than the second weights."; Col 17 Ln 6-17-"Interactive session system 240 may generate a score for the particular organization based on a first scoring function that uses one or more of the first scoring signals. In some implementations, the first scoring function may generate the score using a weighted combination of two or more of the first scoring signals. A weight assigned to one of the first scoring signals may be different than a weight assigned to another one of the first scoring signals. In some implementations, a weight assigned to one of the first scoring signals may be the same as a weight assigned to another one of the first scoring signals and may be different from a weight assigned to yet another one of the first scoring signals.”); (Jedrzejowicz Col 8 Ln 52- 62 [1st-5th clicks]- “In the case of advertisements, the content item management system 220 includes a data storage system that stores campaign data 222 and performance data 224. The campaign data 222 stores advertisements, selection information, and/or budgeting information for advertisers. The performance data 224 stores data indicating the performance of the advertisements that are served. Such performance data can include, for example, click-through rates for advertisements, the number of impressions for advertisements, and the number of conversions for advertisements. Other performance data can also be stored.; Col 9 Ln 7- 14- “A user device 230 typically includes a user application, e.g., a web browser, that sends and receives data over the network 202, generally in response to user actions. The web browser can enable a user to display and interact with text, images, videos, music and other information typically located on a web page at a web site on the world wide web or a local area network.");
… based on the respective scoring weights and the user interaction information (Jedrzejowicz Col 5 Ln58-67 and Col 6 Ln 1-12- "The interactive session system may permit a user to find a service provider who provides a particular service in which the user is interested. The user may use a user device to provide a search query, to the interactive session system, to identify organizations that offer the service in which the user is interested. The interactive session system may perform a search, based on the search query, to identify organizations that are relevant to the search query. The interactive session system may assign scores to the organizations using a first scoring function, and may create a ranked list that includes information identifying the organizations based on the scores. The interactive session system may provide the ranked list to the user via the user device.   The user may select a particular organization from the ranked list. The interactive session system may identify service providers, employed by the particular organization, who are capable of providing the service in which the user is interested. The interactive session system may assign scores to the service providers using a second scoring function, and may create a ranked list that includes information identifying the service providers based on the scores." ; Col 15  Ln13- 25- “Additionally, or alternatively, the first scoring signals may include information regarding prior sessions between the user and the particular organization… "; Col 8 Ln 19-32- "The content item management system 220 may include one or more server devices that provide content items for presentation with the resources 207. A variety of appropriate content items can be provided—one example content item is an advertisement... "; Col 9 Ln 66-67 & Col 10 Ln1-7- "In some implementations, the content item management system 220 can provide content items with the interactive sessions…").
Imig and Hayes are directed to search engine optimization and search results. Jedrzejowicz improves upon search results of Imig in view of Hayes.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Imig in view of Hayes to incorporate results with provider advertisements, as taught by Jedrzejowicz, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Imig in view of Hayes with the motivation of improving search provider results based on better treatment and expertise. (Jedrzejowicz Col 16 Ln5-17).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, US Publication No. 20120130814A1 [hereinafter Hayes], over Imig et al., US Publication No. 20110225192A1 [hereinafter Imig], in further view of Krishnamurthy et al., US Publication No. 20150142557A1 [hereinafter Krishnamurthy], and in further view of Menezes, US Publication No. 20090193014A1 [hereinafter Menezes].
Regarding Claim 9, Hayes specifically teaches

A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network for evaluating performance of a service provider (Hayes  Claim 1- A system for optimizing Search Engine operations on a plurality of computer networks, comprising A search engine to crawl computer networks to scrape and index established network content; The search engine to collect and index fresh network content; The search engine to select a set of search results based on relevance to a received search query; The search engine to rank the set of relevant results based on an overall ranking algorithm;”);
estimating a performance score of the search provider with respect to the search query… (Hayes Abstract –“ Searcher behavior is monitored to infer a rank for the fresh content, and for established content.”; Par. 102- “The present invention relates to a system and method for search engine result ranking… Fresh content may not be deemed of adequate quality by the average searcher. To continuously monitor, the average searcher's satisfaction with the search engine, data is collected to estimate a searcher reliance metric R, which is designed to vary directly with overall searcher satisfaction. This reliance metric can be used by the search engine of this invention to regulate the rate of introduction of fresh content into SERPs.; Par. 60-“ The metric discussed above is defined as part of this invention and is called Searcher Reliance (R). In a sense R is a measure of the extent to which a searcher relies on the search engine's ranking of result abstracts in a SERP.”); 
storing…the performance score of the search provider with respect to the search query wherein the performance score of the search provider indicates a predicted level of user satisfaction with the search provider,. (Hayes Par. 102- “The present invention relates to a system and method for search engine result ranking… Fresh content may not be deemed of adequate quality by the average searcher. To continuously monitor, the average searcher's satisfaction with the search engine, data is collected to estimate a searcher reliance metric R, which is designed to vary directly with overall searcher satisfaction. This reliance metric can be used by the search engine of this invention to regulate the rate of introduction of fresh content into SERPs.; Abstract- “Searcher satisfaction is monitored during this process since the quality of fresh content is unknown. A search engine extended enterprise metric (R metric) is introduced and designed to monitor aggregate searcher satisfaction. ResultRank and the R metric are used to complement existing ranking and pricing algorithms for sponsored results as well. “;Par. 60- “This invention takes presentation order clicks as an indirect measure of an average searcher's a prior satisfaction with the search engine's ability to generate a correctly ranked SERP.”;);
 receiving a new search query from a different user; (Hayes Par. 52-“ Search engine users are applying their understanding and experience in evaluating the relevance of the fresh content to the specific queries they have entered.”)
obtaining, in real-time in response to receiving the new search query and based on the new search query being the same or similar to the search query, the performance score of the search provider and one or more additional performance scores respectively associated with one or more additional search providers (Hayes Par. 57-“ Also provided by this invention is an objective, automated, real-time, and inexpensive means of constantly monitoring searcher satisfaction with the search engine's performance. The extended enterprise metric, a part of this invention, is used to accomplish this function. By monitoring aggregate searcher satisfaction a search engine can gauge how rapidly fresh content can be inject into the top ranked results. The goal is to populate Null's probability vector, " . . . without sacrificing too much in the way of performance. ;Par. 102- “The present invention relates to a system and method for search engine result ranking… Fresh content may not be deemed of adequate quality by the average searcher. To continuously monitor, the average searcher's satisfaction with the search engine, data is collected to estimate a searcher reliance metric R, which is designed to vary directly with overall searcher satisfaction. This reliance metric can be used by the search engine of this invention to regulate the rate of introduction of fresh content into SERPs.;”);
where selecting… ‘in real time based on (i) the performance score of the search provider with respect to the search query (ii) the new search query, being identified as similar to the search query’ (Hayes Par. 57-“ Also provided by this invention is an objective, automated, real-time, and inexpensive means of constantly monitoring searcher satisfaction with the search engine's performance. The extended enterprise metric, a part of this invention, is used to accomplish this function. By monitoring aggregate searcher satisfaction a search engine can gauge how rapidly fresh content can be inject into the top ranked results. The goal is to populate Null's probability vector, " . . . without sacrificing too much in the way of performance. ;Par. 102- “The present invention relates to a system and method for search engine result ranking… Fresh content may not be deemed of adequate quality by the average searcher. To continuously monitor, the average searcher's satisfaction with the search engine, data is collected to estimate a searcher reliance metric R, which is designed to vary directly with overall searcher satisfaction. This reliance metric can be used by the search engine of this invention to regulate the rate of introduction of fresh content into SERPs.;”
transmitting the new search query to the search provider; (Hayes Par. 96- “Further the web browser is used to monitor the click activity and interaction of the searcher with the SERP, communicating this information back to the native search engine.”);
and providing the one or more search results to the different user ’ (Hayes Par. 52-“ Search engine users are applying their understanding and experience in evaluating the relevance of the fresh content to the specific queries they have entered.”)
Hayes teaches search behavior the following feature is expounded upon by Imig:
A method implemented on a computing device having at least one processor, storage, and a communication platform connected to a network (Imig  Par.64- “The computing system 800 for implementing various aspects includes the computer 802 having processing unit(s) 804, a computer-readable storage such as a system memory 806, and a system bus 808. The processing unit(s) 804 can be any of various commercially available processors such as single-processor, multi-processor, single-core units and multi-core units.”);
wherein the one or more first search behaviors and the one or more second search behaviors are classified … wherein the one or more first search behaviors and the one or more second search behaviors are evaluated based on a number of clicks of the user during each of the dwell time sessions (Imig Par. 22-“ FIG. 2 illustrates an alternative embodiment of a search system 200 that further includes a tagging component 202. The system 200 includes the entities and components of the system 100 of FIG. 1, and additionally, the tagging component 202 tags queries and network resource locators of network-based content sources using a random walk (an algorithmic technique that captures or associates relationships in a bipartite query -click graph) over click graphs. Alternative forms of capturing these relationships can be employed. Additional tagging techniques are described herein include but are not limited to, instant answers which fire for queries (which are in turn based on static lists, dynamic grammars, and learned relevance), authored lists of queries by category, runtime classification of "navigational" queries which are intended to reach a specific website, runtime classification of adult, or potentially offensive, queries, a random walk over click graphs that treats URLs as terminal states, the domain of the most frequently clicked URL, clusters of queries based on click behavior, search verticals (such as health or image search engines) where the relative frequency of the queries is higher than the web search vertical, and the most common query to be entered within a specified amount of time of the current query during a session.”);

Hayes and Imig are directed to search query analysis. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hayes to select a search provider, as taught by Imig, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hayes with the motivation of improving search engine recommendation (Imig Par.36).
Hayes in view of Imig teach dwell time in Imig Col 2/Col3 and the following feature is expounded upon by Krishnamurthy:
 … into one of a short dwell time sessions, a medium dwell time session, or a long dwell time session based on a dwell time spent by the user on the at least one content item, the at least one advertisement, or the at least one content item and the at least one advertisement,… short dwell time sessions, the medium dwell time sessions, and the long dwell time sessions (Krishnamurthy Par. 84-85 “Advertisements with short dwell times may be discounted, while advertisements with long dwell times may have a higher eCPM based bids. Whether a dwell time is considered long or short depends on context (such as context with respect to an associated campaign, a device displaying the ad, and the type of medium the advertisement is delivered). For a simple example, for article content items, the average dwell time may correlate to the length of the article. A long article may have higher short and long dwell time thresholds. Also, conservative fixed thresholds can be used for each context, or machine-learning techniques to learn dynamic threshold functions in different contexts can be leveraged to determine engagement thresholds; Par. 85- In an example, thresholds can be determined according to a mean, medium, and/or mode of engagement, such as a mode dwell time for an advertisement campaign. The threshold can be set at a point after the mean, medium, or mode. Also, a dwell time distribution or distributions for a determined baseline advertisement or webpage can be used as a threshold as well.”);
Hayes and Imig are directed to search engine optimization and search results and Krishnamurthy is directed to ad analysis.  Krishnamurthy improves upon targeted advertising by measuring the effectiveness of the advertisements. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hayes in view of Imig to utilize dwell time thresholds, as taught by Krishnamurthy, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hayes in view of Imig with the motivation of enhancing the effectiveness of the advertisements with respect to user engagement and interaction (Krishnamurthy Par. 84).

Hayes discloses receiving search queries and getting search behavior (see above, citing Hayes claim 1, Par 60). Hayes in view of Imig fail to teach the following features, which are expounded by a teaching in Menezez.
the method comprising: retrieving search behavior information in response to receipt of a  search query from a user; (Menezes Par. 5-6- “Accordingly, apparatus and methods for providing information that is related to user on-line behavior, which was also used at least partly to generate user scores by one or more behavior targeting processes, are provided. A query client may select to receive information from a plurality of different data feeds that are retained within a plurality of different databases by a plurality of different behavior targeting processes. The selectable data feeds generally correspond to different types or aggregations of user on-line behavior...In one embodiment, a method for presenting information regarding a user's on-line behavior is disclosed. A query for a selected user and one or more selected data feeds, which each corresponds to a stream of data that has been logged for a specific type of on-line user activity that has been performed by a plurality of users at multiple times, is received from a query client. The selected one or more data feeds are obtained for the selected user from one or more databases in which a plurality of different data feeds for a plurality of different types or aggregations of on-line activities have been retained, and a plurality of scores are also obtained."; Par. 9-"n another embodiment, the invention pertains to an apparatus having at least a processor and a memory. The processor and/or memory are configured to perform one or more of the above described operations. In another embodiment, the invention pertains to at least one computer readable storage medium having computer program instructions stored thereon that are arranged to perform one or more of the above described operations."; Par. 72-"FIG. 9 illustrates a typical computer system that, when appropriately configured or designed, can serve as a cookie chaser engine. The computer system 900 includes any number of processors 902 (also referred to as central processing units, or CPUs) that are coupled to storage devices including primary storage 906 (typically a random access memory, or RAM), primary storage 904 (typically a read only memory, or ROM). "; Par. 73- "Finally, CPU 902 optionally may be coupled to an external device such as a database or a computer or telecommunications network using an external connection as shown generally at 912. With such a connection, it is contemplated that the CPU might receive information from the network, or might output information to the network in the course of performing the method steps described herein.";
identifying a plurality of search behaviors associated with a search result page rendered by a search provider with respect to the search query, the search result page including at least one content item and at least one advertisement; (Menezes Par. 42- “The user score values for each user may be obtained in any suitable manner. In general, user scores can be generated based on a user's on-line behavior, which may include information given by the user during a registration process and a user's other on-line activities, such as search queries, search result selections, viewing of advertisements, selection of advertisements, selection of web pages, viewing of web pages, etc."; Par. 70-"And according to various embodiments, user on-line behavior information may be obtained using a wide variety of techniques. For example, user knowledge/interest/education scores and information representing a user's interaction with a local application, web site or web-based application or service may be accomplished using any of a variety of well-known mechanisms for recording and determining a user's behavior. However, it should be understood that such methods are merely exemplary and that information may be collected in many other ways.”);
… based on one or more first search behaviors directed to the at least one content item and one or more second search behaviors directed to the at least one advertisement; (Menezes Par. 42- “The user score values for each user may be obtained in any suitable manner. In general, user scores can be generated based on a user's on-line behavior, which may include information given by the user during a registration process and a user's other on-line activities, such as search queries, search result selections, viewing of advertisements, selection of advertisements, selection of web pages, viewing of web pages, etc."; Par. 70-"And according to various embodiments, user on-line behavior information may be obtained using a wide variety of techniques. For example, user knowledge/interest/education scores and information representing a user's interaction with a local application, web site or web-based application or service may be accomplished using any of a variety of well-known mechanisms for recording and determining a user's behavior. However, it should be understood that such methods are merely exemplary and that information may be collected in many other ways.”)
and storing …in a provider score database… (Menezes Par. 27- " The system 100 may also include one or more user behavior server(s) 108 for accessing the retained user activity information from one or more warehouses so as to determine one or more user scores for particular categories or areas of interest. User scores may be stored in one or more user scores database(s) 112. The user behavior servers 108 generally operate to analyze different data feeds and then determine user scores based on some or all of such data feeds.").
… “selecting”, in real-time in response to receiving the new search query, the search provider from a plurality of search providers including the search provider and the one or more additional search providers …; (Menezes Par. 7-“ In a specific implementation, the selected user of the query is specified by a cookie. In yet another embodiment, the different types of on-line activities include performing search queries, selecting (or clicking) search results, selecting (or clicking) sponsor type search results, viewing advertisements, selecting (or clicking) advertisements, and selecting (or clicking) web pages. In a further aspect, at least one of the different feeds aggregates one or more data streams for the different types of on-line activities over a specified period of time. In yet a further aspect, the query includes a selected time period and the selected one or more data feeds are obtained for the selected time period. In this example, the presented scores are based on at least a portion of the one or more selected data feeds over the selected time period.”; )
receiving one or more search results from the search provider, the one or more search results comprising the at least one content item and the at least one advertisement (Menezes Par 7- “In a specific implementation, the selected user of the query is specified by a cookie. In yet another embodiment, the different types of on-line activities include performing search queries, selecting (or clicking) search results, selecting (or clicking) sponsor type search results, viewing advertisements, selecting (or clicking) advertisements, and selecting (or clicking) web pages. In a further aspect, at least one of the different feeds aggregates one or more data streams for the different types of on-line activities over a specified period of time. In yet a further aspect, the query includes a selected time period and the selected one or more data feeds are obtained for the selected time period. In this example, the presented scores are based on at least a portion of the one or more selected data feeds over the selected time period.; Par. 8-“ In yet another implementation, the selected one or more feeds include a feed for a stream of advertisement data, and wherein a list of advertisements that were viewed or selected by the selected user are presented to the query client so that each advertisement in the presented list includes a time and date value, an advertisement identifier, and a selection field indicating whether the user has selected the advertisement.”; Par. 53 - 55);
Hayes, Imig  and Menezes are directed to generating scores associated with search querying. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Hayes in view of Imig to search behavior data, as taught by Menezes, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Hayes in view of Imig with the motivation of helping to target users who would be most likely to purchase particular products or services (Menezes Par. 3).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20120158488A1 to Bottou et al.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/Chesiree Walton/
Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624